 
 
I 
108th CONGRESS
2d Session
H. R. 4715 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Nussle introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To clarify the obligations of the Federal Communications Commission to issue licenses using competitive bidding procedures. 
 
 
1.Short titleThis Act may be cited as the Spectrum Accountability Act. 
2.Clarification of spectrum auction requirements 
(a)AmendmentParagraph (6) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)(6)) is amended— 
(1)by redesignating subparagraphs (A) through (H) as clauses (i) through (viii), respectively;  
(2)by striking Nothing in this subsection and inserting the following:  
 
(A)In generalNothing in this subsection; and 
(3)by adding at the end the following new subparagraph: 
 
(B)LimitationNeither subparagraph (A) of this paragraph nor any other provision of this Act (other than paragraph (2) of this subsection) shall be construed to permit the Commission to avoid the requirement of paragraph (1) of this subsection to use competitive bidding in granting a license, or to avoid the obligation to accept properly executed mutually exclusive applications for such a license, if the grant of such license, including any grant by means of a modification pursuant to section 316, results in the licensee— 
(i)being authorized to use— 
(I)a materially greater quantity of electromagnetic spectrum than the licensee was authorized to use prior to the grant or modification; or 
(II)a band of the electromagnetic spectrum that materially exceeds in value any band of spectrum that was previously used by the licensee; or 
(ii)effectively exchanging a license previously held by the licensee for a license that— 
(I)materially alters the rights or obligations under the previously held license; or 
(II)permits the licensee to provide services that the previously held license did not permit..  
 
